DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 16, 2022 has been entered.  Claims 1, 3-5, 8-11, and 12-21 are pending in the application; claims 3-5 and 11 are withdrawn; claims 2, 6, 7, and 22-103 are cancelled.  Applicant’s amendments have overcome the rejection of claim 21 under 35 U.S.C. 112(b) previously presented in the Non-Final Office Action mailed December 15, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Smith (U.S. 5,285,791) (hereinafter – Smith).
Re. Claim 1: Perry teaches a noninvasive blood pressure monitor (Abstract) comprising: 
an inflatable cuff (Fig. 2: cuff 16);
a pressure transducer (Fig. 2: pressure transducer 30); 
an air pump (Fig. 2: pump 20).
Because the disclosure of Perry is more concerned with the structure of the acoustic filter, Perry is silent regarding components which are typically inherent in inflatable blood pressure monitoring cuffs, such as an air release valve.  Smith, which references the acoustic filters of Perry, teaches a highly analogous invention with more explicit detail regarding an air release valve (Fig. 1: deflation valves DV1, DV2).  KSR simple addition. 
It would have been obvious to one having skill in the art before the effective filing date to have modified Perry to include an air release valve as taught by Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Examiner further notes that the motivation to include an air-release valve in an inflatable and deflatable cuff (such as the cuffs common to both Perry and Smith) is somewhat self-evident in the operation of such a cuff in that such a valve is required for operation of the system.
Because Smith teaches the inclusion of an air release valve in a highly similar manifold system having an acoustic filter, Smith further teaches:
an air manifold (Fig. 1: any tube, e.g., 117, 111, can be considered to be part of a manifold);
a plurality of air paths connecting the inflatable cuff, the pressure transducer, the air pump, and the air release valve (Fig. 4: manifold tubes connect inflatable cuff 110, pressure transducer 118, air pump 112, and deflation valves DV1, DV2).
Perry further teaches: 
an acoustic filter provided along at least one of the air paths (Fig. 2: acoustic filters 22, 24; Fig. 3: filter prior to cuff; alternatively or additionally, Smith, Fig. 4: hose 18 connecting expansion chambers to the rest of the air paths),
wherein the acoustic filter is integrated with the air manifold such that the air manifold comprises an acoustic filtering cavity (Fig. 6A: resonant chambers 62, 64 are considered acoustic filtering cavities).
Re. Claim 8: Perry in view of Smith teach the invention according to claim 7.  Perry further teaches the invention wherein the acoustic filtering cavity includes a plurality of ports that feed into the acoustic filtering cavity (Fig. 6A: apertures 66, 68, pneumatic nozzles 70, and/or transverse bores 76 which feed into resonant chambers 62, 64), and
wherein a dimension of the acoustic filtering cavity is at least 5 times a dimension of the plurality of ports (Col. 5: “Each of the filter cavities is approximately 0.494 inches wide, 0.594 inches tall and 0.500 inches deep; Col. 5: “In the preferred embodiment, the bores 80 and 84 each have a diameter of 0.094 inches, while the central longitudinal bore has a diameter of approximately 0.031 inches. The transverse bores 76 in the central tubular portion each have a diameter of 0.020 inches. In alternate embodiments of the invention filter assembly, the diameter of the central longitudinal bore 82 ranges from 0.031 inches to 0.062 inches. Variation of the diameter of the central orifice 82 affects both the inflation rate of the system and the noise attenuation characteristics of the filter”).
Re. Claim 16: Perry in view of Smith teach the invention according to claim 1.  Perry further teaches the invention wherein the acoustic filter comprises one or more box-shaped cavities (Fig. 6a, 7a, 7b: resonant chambers 62, 64 are box-shaped).
Re. Claim 17: Perry in view of Smith teach the invention according to claim 16.  Perry further teaches the invention wherein the acoustic filter comprises a box-shaped cavity with a face attached to one of the plurality of air paths (Fig. 6a, 6b, 7b: one of the faces of resonant cavities 62, 64 are connected to intake and exhaust ports 48, 50 at a face via threaded connectors 72).
Re. Claim 18: Perry in view of Smith teach the invention according to claim 1.  Perry further teaches the invention wherein the acoustic filter comprises a box-shaped cavity attached to one of the plurality of air paths by a stub (Figs. 6a, 7b: threaded connectors, i.e., stubs, connect to intake and exhaust ports 48, 50).
Re. Claim 21: Perry teaches the invention according to claim 1.  Perry further teaches the invention wherein the acoustic filter has a pass band that excludes a fundamental frequency produced by the air pump when operating (Col. 6: “In the present invention, the normal operational range of the pump is between 3000 and 6000 revolutions per minute. It has been determined that these operational parameters produce undesirable pulsating pressure waves in the frequency range of approximately 200 to 400 Hz. The acoustic filter having the parameters described in connection with the preferred embodiment has a center frequency of approximately 280 Hz and is exceptionally effective in reducing the pulsating current flows of the pressure waves in the range produced by the pump.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Smith (U.S. 5,285,791) (hereinafter – Smith)
Giftakis et al. (U.S. 2007/0239230 A1) (hereinafter – Giftakis).
Re. Claim 9: Perry in view of Smith teach the invention according to claim 1, but do not teach the invention wherein the acoustic filter comprises a low-pass filter.
Giftakis teaches the invention wherein the acoustic filter comprises a low-pass filter (Paragraph 0116).  Giftakis teaches analogous art in the technology of monitoring cardiac signals, particularly with acoustic sensors (Paragraph 0116).
It would have been obvious to one having skill in the art before the effective filing date to have modified Perry in view of Smith to include an acoustic filter comprising a low-pass filter as taught by Giftakis, the motivation being that such a filter minimizes the effects of signals from non-cardiac activities, such as speech, chewing, swallowing, and respiration sounds (Paragraph 0116).

Claims 10 and 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Smith (U.S. 5,285,791) (hereinafter – Smith)
(CN106205591A) (hereinafter – C1).
Re. Claim 10: Perry in view of Smith teach the invention according to claim 1, but do not explicitly teach an acoustic filter comprising one or more stubs branching off (i.e., following an alternative path) from one of the plurality of air paths.
C1 teaches a Helmholtz resonator, i.e., acoustic filter, which comprises one or more stubs branching off from one of the plurality of air paths (Fig. 5: cavities 3 branching off from main pipeline 4).  C1 teaches analogous art in the technology of acoustic filtering (Page 1, Abstract).  
Both the acoustic filter of Perry and the miniaturized Helmholtz resonator of C1 achieve an analogous effect in attenuating certain frequencies of noise (C1: Page 1, Abstract: broadband noise attenuation; Perry: Col. 5, lines 37-67).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of the resonator structure of C1 for the acoustic filter of Perry.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Re. Claim 12: Perry, Smith, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the one or more stubs are closed-ended (Fig. 5: cavities are closed-ended).
Re. Claim 13: Perry, Smith, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the acoustic filter comprises two opposing stubs (Fig. 5: opposing pathways above and below).
Re. Claim 14: Perry, Smith, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the one or more stubs have a folded configuration (Fig. 5: folded configuration).
Re. Claim 15: Perry, Smith, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the one or more stubs include a plurality of sections joined together at one or more angles (Fig. 5: cross-beams 1 joined to inner walls of cavity 3 at perpendicular angles to form folded pathway).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Smith (U.S. 5,285,791) (hereinafter – Smith)
Zhen (U.S. 2010/0298723 A1) (hereinafter – Zhen).
Re. Claim 19: Perry in view of Smith teach the invention according to claim 1, and further teaches a housing with two or more parts (Fig. 4: pump housing comprising multiple parts; Fig. 7b: filter housing 61 comprising intake and exhaust filter cavities).  Perry nor Smith does not explicitly teach the use of a gasket provided at a mating interface between two or more parts.
Zhen teaches a gasket provided at a mating interface between two or more parts (Paragraph 0017: “In some embodiments, the water tight sealed housing 40 is sealed from the air channel 10 using a gasket, as described in detail below”).  Zhen teaches analogous art in the technology of cuff-related blood pressure monitoring systems (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified one or more housings of Perry in view of Smith to include the use of a gasket at a mating interface between two or more parts as taught by Zhen, the motivation being that doing so protects the housing against the intrusion of external substances, e.g. water (Paragraph 0017).  Examiner further notes that Zhen also indicates that gaskets are one of multiple alternate ways to seal a housing (Paragraph 0019), wherein the choice to use specifically a gasket to seal a housing is one of obvious design choice absent a teaching of unexpected results or criticality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Smith (U.S. 5,285,791) (hereinafter – Smith)
Zhen (U.S. 2010/0298723 A1) (hereinafter – Zhen)
Syed et al. (U.S. 2021/0298623 A1) (hereinafter – Syed).
Re. Claim 20: Perry, Smith, and Zhen teach the invention according to claim 19, but do not teach the invention further comprising noise-dampening material inside the housing.
Syed teaches the invention further comprising noise-dampening material inside the housing (Paragraph 0088).  Syed teaches analogous art in the technology of acoustic blood pressure monitoring (Abstract; Paragraph 0037).
Because Perry is interested in attenuating unwanted frequencies from components of a blood pressure measuring system, e.g., pump noise, it would have been obvious to one having skill in the art before the effective filing date to have modified Perry and Zhen to include a damping material within internal components as taught by Syed, the motivation being that doing so reduces the amplitude of oscillations, i.e., noise, between components (Paragraph 0088).
Response to Arguments
Applicant’s arguments with respect to claim(s) May 16, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791